 

EXHIBIT 10.52



 

 

OPIANT PHARMACEUTICALS, INC.

2017 LONG-TERM INCENTIVE PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Table of Contents

 







    Page       1. History; Effective Date. 1       2. Purposes of the Plan. 1  
    3. Terminology. 1       4. Administration. 1         (a) Administration of
the Plan 1           (b) Powers of the Administrator 1           (c) Delegation
of Administrative Authority 3           (d) Non-Uniform Determinations 3        
  (e) Limited Liability; Advisors 3           (f) Indemnification 3          
(g) Effect of Administrator’s Decision 3         5. Shares Issuable Pursuant to
Awards. 3         (a) Initial Share Pool 3           (b) Adjustments to Share
Pool 3           (c) Code Section 162(m) Individual Limits 4           (d) ISO
Limit 5           (e) Source of Shares 5         6. Participation. 5       7.
Awards. 5         (a) Awards, In General 5           (b) Minimum Restriction
Period for Full Value Awards 5           (c) Stock Options 6           (d)
Limitation on Reload Options 6           (e) Stock Appreciation Rights 6        
  (f)  Repricing 7           (g) Stock Awards 7           (h) Stock Units 8    
      (i) Performance Shares and Performance Units 9           (j) Other
Stock-Based Awards 10           (k) Qualified Performance-Based Awards. (public
company provision) 10           (l) Awards to Participants Outside the United
States 11           (m) Limitation on Dividend Reinvestment and Dividend
Equivalents 12





 i 

 

 

Table of Contents

(continued)

 

      Page         8. Withholding of Taxes. 12       9. Transferability of
Awards. 12       10. Adjustments for Corporate Transactions and Other Events. 13
        (a) Mandatory Adjustments 13           (b) Discretionary Adjustments 13
          (c) Adjustments to Performance Goals 13           (d) Statutory
Requirements Affecting Adjustments 14           (e) Dissolution or Liquidation
14         11. Change in Control Provisions. 14         (a) Termination of
Awards 14           (b) Continuation, Assumption or Substitution of Awards 15  
        (c) Other Permitted Actions 16           (d)  Section 409A Savings
Clause 16         12. Substitution of Awards in Mergers and Acquisitions. 16    
  13. Compliance with Securities Laws; Listing and Registration. 16       14.
Section 409A Compliance. 17       15. Plan Duration; Amendment and
Discontinuance. 17         (a) Plan Duration 17           (b) Amendment and
Discontinuance of the Plan 18           (c) Amendment of Awards 18         16.
General Provisions. 18         (a) Non-Guarantee of Employment or Service 18    
      (b) No Trust or Fund Created 18           (c) Status of Awards 19        
  (d) Subsidiary Employees 19           (e) Governing Law and Interpretation 19
          (f) Use of English Language 19           (g) Recovery of Amounts Paid
19         17. Glossary. 20

 





 ii 

 

 

1.History; Effective Date.

 

OPIANT PHARMACEUTICALS, INC., a Nevada corporation (“Opiant”), has established
the OPIANT PHARMACEUTICALS, INC. 2017 LONG-TERM INCENTIVE PLAN, as set forth
herein, and as the same may be amended from time to time (the “Plan”). The Plan
was adopted by the Board of Directors of Opiant (the “Board”) on May 26, 2017.
The Plan shall become and is effective as of the date that it is approved by the
stockholders of Opiant (the “Effective Date”).

 

2.Purposes of the Plan.

 

The Plan is designed to:

 

(a)       promote the long-term financial interests and growth of Opiant and its
Subsidiaries (together, the “Company”) by attracting and retaining management
and other personnel and key service providers with the training, experience and
ability to enable them to make a substantial contribution to the success of the
Company’s business;

 

(b)       motivate management personnel by means of growth-related incentives to
achieve long-range goals; and

 

(c)       further the alignment of interests of Participants with those of the
stockholders of Opiant through opportunities for increased stock or stock-based
ownership in Opiant.

 

Toward these objectives, the Administrator may grant stock options, stock
appreciation rights, stock awards, stock units, performance shares, performance
units, and other stock-based awards to eligible individuals on the terms and
subject to the conditions set forth in the Plan.

 

3.Terminology.

 

Except as otherwise specifically provided in an Award Agreement, capitalized
words and phrases used in the Plan or an Award Agreement shall have the meaning
set forth in the glossary at Section 17 of the Plan or as defined the first
place such word or phrase appears in the Plan.

 

4.Administration.

 

(a)       Administration of the Plan. The Plan shall be administered by the
Administrator.

 

(b)       Powers of the Administrator. The Administrator shall, except as
otherwise provided under the Plan, have plenary authority, in its sole and
absolute discretion subject to the limitations, if any, as set forth in the
Compensation Committee Charter, to grant Awards pursuant to the terms of the
Plan to Eligible Individuals and to take all other actions necessary or
desirable to carry out the purpose and intent of the Plan. Among other things,
the Administrator shall have the authority, in its sole and absolute discretion,
subject to the terms and conditions of the Plan and the limitations, if any, as
set forth in the Compensation Committee Charter to:

 

(i)       determine the Eligible Individuals to whom, and the time or times at
which, Awards shall be granted;

 

(ii)       determine the types of Awards to be granted any Eligible Individual;

 

(iii)       determine the number of shares of Common Stock to be covered by or
used for reference purposes for each Award or the value to be transferred
pursuant to any Award;

 

(iv)       determine the terms, conditions and restrictions applicable to each
Award (which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (A) the purchase price of any shares of Common
Stock, (B) the method of payment for shares purchased pursuant to any Award,
(C) the method for satisfying any tax withholding obligation arising in
connection with any Award, including by the withholding or delivery of shares of
Common Stock, (D) subject to Section 7(b), the timing, terms and conditions of
the exercisability, vesting or payout of any Award or any shares acquired
pursuant thereto, (E) the Performance Goals applicable to any Award and the
extent to which such Performance Goals have been attained, (F) the time of the
expiration of any Award, (G) the effect of the Participant’s Termination of
Service on any of the foregoing, and (H) all other terms, conditions and
restrictions applicable to any Award or shares acquired pursuant thereto as the
Administrator shall consider to be appropriate and not inconsistent with the
terms of the Plan;

 



 1 

 

 

(v)       subject to Sections 7(f), 7(k), 10(c) and 15, modify, amend or adjust
the terms and conditions of any Award;

 

(vi)       subject to Section 7(b), accelerate or otherwise change the time at
or during which an Award may be exercised or becomes payable and waive or
accelerate the lapse, in whole or in part, of any restriction, condition or risk
of forfeiture with respect to such Award; provided, however, that, except in
connection with death, disability or a Change in Control, no such change, waiver
or acceleration shall be made with respect to a Qualified Performance-Based
Award if the effect of such action would cause the Award to fail to qualify for
the Section 162(m) Exemption or shall be made to any Award that is considered
“deferred compensation” within the meaning of Section 409A of the Code if the
effect of such action is inconsistent with Section 409A of the Code;

 

(vii)       determine whether an Award will be paid or settled in cash, shares
of Common Stock, or in any combination thereof and whether, to what extent and
under what circumstances cash or shares of Common Stock payable with respect to
an Award shall be deferred either automatically or at the election of the
Participant;

 

(viii)       for any purpose, including but not limited to, qualifying for
preferred or beneficial tax treatment, accommodating the customs or
administrative challenges or otherwise complying with the tax, accounting or
regulatory requirements of one or more jurisdictions, adopt, amend, modify,
administer or terminate sub-plans, appendices, special provisions or supplements
applicable to Awards regulated by the laws of a particular jurisdiction, which
sub-plans, appendices, supplements and special provisions may take precedence
over other provisions of the Plan, and prescribe, amend and rescind rules and
regulations relating to such sub-plans, supplements and special provisions;

 

(ix)       establish any “blackout” period, during which transactions affecting
Awards may not be effectuated, that the Administrator in its sole discretion
deems necessary or advisable;

 

(x)       determine the Fair Market Value of shares of Common Stock or other
property for any purpose under the Plan or any Award;

 

(xi)       administer, construe and interpret the Plan, Award Agreements and all
other documents relevant to the Plan and Awards issued thereunder, and decide
all other matters to be determined in connection with an Award;

 

(xii)       establish, amend, rescind and interpret such administrative rules,
regulations, agreements, guidelines, instruments and practices for the
administration of the Plan and for the conduct of its business as the
Administrator deems necessary or advisable;

 

(xiii)       correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any Award or Award Agreement in the manner and
to the extent the Administrator shall consider it desirable to carry it into
effect; and

 

(xiv)       otherwise administer the Plan and all Awards granted under the Plan.

 



 2 

 

 

(c)       Delegation of Administrative Authority. The Administrator may
designate officers or employees of the Company to assist the Administrator in
the administration of the Plan and, to the extent permitted by applicable law
and stock exchange rules, the Administrator may delegate to officers or other
employees of the Company the Administrator’s duties and powers under the Plan,
subject to such conditions and limitations as the Administrator shall prescribe,
including without limitation the authority to execute agreements or other
documents on behalf of the Administrator; provided, however, that such
delegation of authority shall not extend to the granting of, or exercise of
discretion with respect to, Awards to Eligible Individuals who are “covered
employees” within the meaning of Section 162(m) of the Code or officers under
Section 16 of the Exchange Act.

 

(d)       Non-Uniform Determinations. The Administrator’s determinations under
the Plan (including without limitation, determinations of the persons to receive
Awards, the form, amount and timing of such Awards, the terms and provisions of
such Awards and the Award Agreements evidencing such Awards, and the
ramifications of a Change in Control upon outstanding Awards) need not be
uniform and may be made by the Administrator selectively among Awards or persons
who receive, or are eligible to receive, Awards under the Plan, whether or not
such persons are similarly situated.

 

(e)       Limited Liability; Advisors. To the maximum extent permitted by law,
no member of the Administrator shall be liable for any action taken or decision
made in good faith relating to the Plan or any Award thereunder. The
Administrator may employ counsel, consultants, accountants, appraisers, brokers
or other persons. The Administrator, Opiant, and the officers and directors of
Opiant shall be entitled to rely upon the advice, opinions or valuations of any
such persons.

 

(f)       Indemnification. To the maximum extent permitted by law, by Opiant’s
charter and by-laws, and by any directors’ and officers’ liability insurance
coverage which may be in effect from time to time, the members of the
Administrator and any agent or delegate of the Administrator who is a director,
officer or employee of Opiant or an Affiliate shall be indemnified by Opiant
against any and all liabilities and expenses to which they may be subjected by
reason of any act or failure to act with respect to their duties on behalf of
the Plan.

 

(g)       Effect of Administrator’s Decision. All actions taken and
determinations made by the Administrator on all matters relating to the Plan or
any Award pursuant to the powers vested in it hereunder shall be in the
Administrator’s sole and absolute discretion, unless in contravention of any
express term of the Plan, including, without limitation, any determination
involving the appropriateness or equitableness of any action. All determinations
made by the Administrator shall be conclusive, final and binding on all parties
concerned, including Opiant, its stockholders, any Participants and any other
employee, consultant, or director of Opiant and its Affiliates, and their
respective successors in interest. No member of the Administrator, nor any
director, officer, employee or representative of Opiant shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or Awards. Notwithstanding the foregoing, following a Change
in Control, any determination by the Administrator as to whether “Cause” or
“Good Reason” exists under the terms of an Award shall be subject to de novo
review by a court of competent jurisdiction.

 

5.Shares Issuable Pursuant to Awards.

 

(a)       Initial Share Pool. As of the Effective Date, the number of shares of
Common Stock issuable pursuant to Awards that may be granted under the Plan (the
“Share Pool”) shall be equal to 400,000 shares of Common Stock and commencing on
January 1, 2018, and on the first day of each calendar year through 2023, the
number of shares of Common Stock available for issuance shall be increased by
four percent (4%) of the number of shares of Common Stock outstanding, as that
number is determined by the Company, as of the preceding fiscal year end or such
lesser number as determined by the Administrator.

 

(b)       Adjustments to Share Pool. On and after the Effective Date, the Share
Pool shall be adjusted, in addition to any adjustments to be made pursuant to
Section 10 of the Plan, as follows:

 



 3 

 

 

(i) The Share Pool shall be reduced, on the date of grant, by one share for each
share of Common Stock made subject to an Award granted under the Plan;

 

(ii) The Share Pool shall be increased, on the relevant date, by the number of
unissued shares of Common Stock underlying or used as a reference measure for
any Award or portion of an Award granted under this Plan that is cancelled,
forfeited, expired, terminated unearned or settled in cash, in any such case
without the issuance of shares, and by the number of shares of Common Stock used
as a reference measure for any Full Value Award granted under this Plan that are
not issued upon settlement of such Award either due to a net settlement or
otherwise;

 

(iii) The Share Pool shall be increased, on the forfeiture date, by the number
of shares of Common Stock that are forfeited back to Opiant after issuance due
to a failure to meet an Award contingency or condition with respect to any Award
or portion of an Award granted under this Plan; and

 

(iv) The Share Pool shall be increased, on the relevant date, by the number of
shares of Common Stock withheld by or surrendered (either actually or through
attestation) to Opiant in payment of the Tax Withholding Obligation that arises
in connection with any Full Value Award granted under this Plan.

 

(c)       Code Section 162(m) Individual Limits. Subject to adjustment as
provided in Section 10 of the Plan:

 

(i) the maximum number of shares of Common Stock that may be made subject to
Awards granted under the Plan during a fiscal year to any one person in the form
of stock options or stock appreciation rights is, in the aggregate, 250,000
shares;

 

(ii) the maximum number of shares of Common Stock that may be made subject to
Awards granted under the Plan during a fiscal year to any one person in the form
of Performance Awards is, in the aggregate, 250,000 shares, and

 

(iii) in connection with Awards granted under the Plan during a fiscal year to
any one person in the form of Performance Shares, the maximum cash amount
payable thereunder is the amount equal to the number of shares made subject to
the Award, as limited by Section 5(c)(ii), multiplied by the Fair Market Value
as determined as of the payment date; and

 

(iv) in connection with Awards granted under the Plan during a fiscal year to
any one person in the form of Performance Units, the maximum cash amount payable
under such Performance Units is $250,000;

 

provided, however, that each of the limitations set forth above in clauses (i),
(ii) and (iii) of this Section 5(c) shall be multiplied by two when applied to
Awards granted to any individual during the fiscal year in which such individual
first commences service with Opiant or a Subsidiary; and provided, further, that
the limitations set forth above in clauses (ii) and (iii) of this Section 5(c)
shall be multiplied by the number of fiscal years over which the applicable
Performance Period spans (in whole or in part), if the Performance Period is
longer than 12 months’ duration, when applied to Performance Awards. If an Award
is terminated, surrendered or canceled in the same year in which it was granted,
such Award nevertheless will continue to be counted against the limitations set
forth above in this Section 5(c) for the fiscal year in which it was granted.

 

(d)       ISO Limit. Subject to adjustment pursuant to Section 10 of the Plan,
the maximum number of shares of Common Stock that may be issued pursuant to
stock options granted under the Plan that are intended to qualify as Incentive
Stock Options within the meaning of Section 422 of the Code shall be equal to
1,000,000 shares of Common Stock.

 



 4 

 

 

(e)       Source of Shares. The shares of Common Stock with respect to which
Awards may be made under the Plan shall be shares authorized for issuance under
Opiant’s charter but unissued, or issued and reacquired, including without
limitation shares purchased in the open market or in private transactions.

 

(f)       Non-Employee Director Award Limit. In addition, the Administrator may
establish compensation for Non-Employee Directors from time to time, subject to
the limitations in the Plan. The Administrator will from time to time determine
the terms, conditions and amounts of all such Non-Employee Director compensation
in its discretion and pursuant to the exercise of its business judgment, taking
into account such factors, circumstances and considerations as it shall deem
relevant from time to time, provided that the sum of any cash compensation and
the grant date fair value of Awards (as determined in accordance with Financial
Accounting Standards Board Accounting Standards Codification Topic 718, or any
successor thereto) granted under the Plan to a Non-Employee Director as
compensation for services as a Non-Employee Director during any calendar year of
the Company may not exceed $500,000 (the “Director Limit”). The Administrator
may make exceptions to this limit for individual Non-Employee directors in
extraordinary circumstances, as the Administrator may determine in its
discretion, provided that the Non-Employee Director receiving such additional
compensation may not participate in the decision to award such compensation or
in other compensation decisions involving Non-Employee Director.

 

6.Participation.

 

Participation in the Plan shall be open to all Eligible Individuals, as may be
selected by the Administrator from time to time. The Administrator may also
grant Awards to Eligible Individuals in connection with hiring, recruiting or
otherwise, prior to the date the individual first performs services for Opiant
or a Subsidiary; provided, however, that such Awards shall not become vested or
exercisable, and no shares shall be issued to such individual, prior to the date
the individual first commences performance of such services.

 

7.Awards.

 

(a)       Awards, In General. The Administrator, in its sole discretion, shall
establish the terms of all Awards granted under the Plan consistent with the
terms of the Plan. Awards may be granted individually or in tandem with other
types of Awards, concurrently with or with respect to outstanding Awards. All
Awards are subject to the terms and conditions provided in the Award Agreement,
which shall be delivered to the Participant receiving such Award upon, or as
promptly as is reasonably practicable following, the grant of such Award. Unless
otherwise specified by the Administrator, in its sole discretion, or otherwise
provided in the Award Agreement, an Award shall not be effective unless the
Award Agreement is signed or otherwise accepted by Opiant and the Participant
receiving the Award (including by electronic delivery and/or electronic
signature).

 

(b)       Minimum Restriction Period for Full Value Awards. Except as provided
below and notwithstanding any provision of the Plan to the contrary, each Full
Value Award granted under the Plan shall be subject to a minimum Restriction
Period of 12 months from the date of grant if vesting of or lapse of
restrictions on such Award is based on the satisfaction of Performance Goals and
a minimum Restriction Period of 12 months from the date of grant, applied in
either pro rata installments or a single installment, if vesting of or lapse of
restrictions on such Award is based solely on the Participant’s satisfaction of
specified service requirements with the Company. If the grant of a Performance
Award is conditioned on satisfaction of Performance Goals, the Performance
Period shall not be less than 12 months’ duration, but no additional minimum
Restriction Period need apply to such Award. Except as provided below and
notwithstanding any provision of the Plan to the contrary, the Administrator
shall not have discretionary authority to waive the minimum Restriction Period
applicable to a Full Value Award, except in the case of death, disability,
retirement, or a Change in Control. The provisions of this Section 7(b) shall
not apply and/or may be waived, in the Administrator’s discretion, with respect
to up to the number of Full Value Awards that is equal to five percent (5%) of
the aggregate Share Pool as of the Effective Date.

 



 5 

 

 

(c)       Stock Options.

 

(i)       Grants. A stock option means a right to purchase a specified number of
shares of Common Stock from Opiant at a specified price during a specified
period of time. The Administrator may from time to time grant to Eligible
Individuals Awards of Incentive Stock Options or Nonqualified Options; provided,
however, that Awards of Incentive Stock Options shall be limited to employees of
Opiant or of any current or hereafter existing “parent corporation” or
“subsidiary corporation,” as defined in Sections 424(e) and 424(f) of the Code,
respectively, of Opiant, and any other Eligible Individuals who are eligible to
receive Incentive Stock Options under the provisions of Section 422 of the Code.
No stock option shall be an Incentive Stock Option unless so designated by the
Administrator at the time of grant or in the applicable Award Agreement.

 

(ii)       Exercise. Stock options shall be exercisable at such time or times
and subject to such terms and conditions as shall be determined by the
Administrator; provided, however, that Awards of stock options may not have a
term in excess of ten years’ duration unless required otherwise by applicable
law. The exercise price per share subject to a stock option granted under the
Plan shall not be less than the Fair Market Value of one share of Common Stock
on the date of grant of the stock option, except as provided under applicable
law or with respect to stock options that are granted in substitution of similar
types of awards of a company acquired by Opiant or a Subsidiary or with which
Opiant or a Subsidiary combines (whether in connection with a corporate
transaction, such as a merger, combination, consolidation or acquisition of
property or stock, or otherwise) to preserve the intrinsic value of such awards.

 

(iii)       Termination of Service. Except as provided in the applicable Award
Agreement or otherwise determined by the Administrator, to the extent stock
options are not vested and exercisable, a Participant’s stock options shall be
forfeited upon his or her Termination of Service.

 

(iv)       Additional Terms and Conditions. The Administrator may, by way of the
Award Agreement or otherwise, determine such other terms, conditions,
restrictions, and/or limitations, if any, of any Award of stock options,
provided they are not inconsistent with the Plan.

 

(d)       Limitation on Reload Options. The Administrator shall not grant stock
options under this Plan that contain a reload or replenishment feature pursuant
to which a new stock option would be granted automatically upon receipt of
delivery of Common Stock to Opiant in payment of the exercise price or any tax
withholding obligation under any other stock option.

 

(e)       Stock Appreciation Rights.

 

(i)       Grants. The Administrator may from time to time grant to Eligible
Individuals Awards of stock appreciation rights. A stock appreciation right
entitles the Participant to receive, subject to the provisions of the Plan and
the Award Agreement, a payment having an aggregate value equal to the product of
(i) the excess of (A) the Fair Market Value on the exercise date of one share of
Common Stock over (B) the base price per share specified in the Award Agreement,
times (ii) the number of shares specified by the stock appreciation right, or
portion thereof, which is exercised. The base price per share specified in the
Award Agreement shall not be less than the lower of the Fair Market Value on the
date of grant or the exercise price of any tandem stock option to which the
stock appreciation right is related, or with respect to stock appreciation
rights that are granted in substitution of similar types of awards of a company
acquired by Opiant or a Subsidiary or with which Opiant or a Subsidiary combines
(whether in connection with a corporate transaction, such as a merger,
combination, consolidation or acquisition of property or stock, or otherwise)
such base price as is necessary to preserve the intrinsic value of such awards.

 

(ii)       Exercise. Stock appreciation rights shall be exercisable at such time
or times and subject to such terms and conditions as shall be determined by the
Administrator; provided, however, that stock appreciation rights granted under
the Plan may not have a term in excess of ten years’ duration unless required
otherwise by applicable law. The applicable Award Agreement shall specify
whether payment by Opiant of the amount receivable upon any exercise of a stock
appreciation right is to be made in cash or shares of Common Stock or a
combination of both, or shall reserve to the Administrator or the Participant
the right to make that determination prior to or upon the exercise of the stock
appreciation right. If upon the exercise of a stock appreciation right a
Participant is to receive a portion of such payment in shares of Common Stock,
the number of shares shall be determined by dividing such portion by the Fair
Market Value of a share of Common Stock on the exercise date. No fractional
shares shall be used for such payment and the Administrator shall determine
whether cash shall be given in lieu of such fractional shares or whether such
fractional shares shall be eliminated.

 



 6 

 

 

(iii)       Termination of Service. Except as provided in the applicable Award
Agreement or otherwise determined by the Administrator, to the extent stock
appreciation rights are not vested and exercisable, a Participant’s stock
appreciation rights shall be forfeited upon his or her Termination of Service.

 

(iv)       Additional Terms and Conditions. The Administrator may, by way of the
Award Agreement or otherwise, determine such other terms, conditions,
restrictions, and/or limitations, if any, of any Award of stock appreciation
rights, provided they are not inconsistent with the Plan.

 

(f)        Repricing. Notwithstanding anything herein to the contrary, except in
connection with a corporate transaction involving Opiant (including, without
limitation, any stock dividend, stock split, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, or exchange of shares), the terms of options and stock appreciation
rights granted under the Plan may not be amended, after the date of grant, to
reduce the exercise price of such options or stock appreciation rights, nor may
outstanding options or stock appreciation rights be canceled in exchange for (i)
cash, (ii) options or stock appreciation rights with an exercise price or base
price that is less than the exercise price or base price of the original
outstanding options or stock appreciation rights, or (iii) other Awards, unless
such action is approved by Opiant’s stockholders.

 

(g)       Stock Awards.

 

(i)       Grants. The Administrator may from time to time grant to Eligible
Individuals Awards of unrestricted Common Stock or Restricted Stock
(collectively, “Stock Awards”) on such terms and conditions, and for such
consideration, including no consideration or such minimum consideration as may
be required by law, as the Administrator shall determine, subject to the
limitations set forth in Section 7(b). Stock Awards shall be evidenced in such
manner as the Administrator may deem appropriate, including via book-entry
registration.

 

(ii)       Vesting. Restricted Stock shall be subject to such vesting,
restrictions on transferability and other restrictions, if any, and/or risk of
forfeiture as the Administrator may impose at the date of grant or thereafter.
The Restriction Period to which such vesting, restrictions and/or risk of
forfeiture apply may lapse under such circumstances, including without
limitation upon the attainment of Performance Goals, in such installments, or
otherwise, as the Administrator may determine. In the event that the
Administrator conditions the grant or vesting of a Stock Award upon the
attainment of Performance Goals, or the attainment of Performance Goals together
with the continued service of the Participant, the Administrator may, prior to
or at the time of grant, designate the Stock Award as a Qualified
Performance-Based Award. Subject to the provisions of the Plan and the
applicable Award Agreement, during the Restriction Period, the Participant shall
not be permitted to sell, assign, transfer, pledge or otherwise encumber shares
of Restricted Stock.

 

(iii)       Rights of a Stockholder; Dividends. Except to the extent restricted
under the Award Agreement relating to the Restricted Stock, a Participant
granted Restricted Stock shall have all of the rights of a stockholder of Common
Stock including, without limitation, the right to vote Restricted Stock. Cash
dividends declared payable on Common Stock shall be paid, with respect to
outstanding Restricted Stock, either as soon as practicable following the
dividend payment date or deferred for payment to such later date as determined
by the Administrator, and shall be paid in cash or as unrestricted shares of
Common Stock having a Fair Market Value equal to the amount of such dividends or
may be reinvested in additional shares of Restricted Stock as determined by the
Administrator; provided, however, that dividends declared payable on Restricted
Stock that is granted as a Performance Award shall be held by Opiant and made
subject to forfeiture at least until achievement of the applicable Performance
Goal related to such shares of Restricted Stock. Stock distributed in connection
with a stock split or stock dividend, and other property distributed as a
dividend, shall be subject to restrictions and a risk of forfeiture to the same
extent as the Restricted Stock with respect to which such Common Stock or other
property has been distributed. As soon as is practicable following the date on
which restrictions on any shares of Restricted Stock lapse, Opiant shall deliver
to the Participant the certificates for such shares or shall cause the shares to
be registered in the Participant’s name in book-entry form, in either case with
the restrictions removed, provided that the Participant shall have complied with
all conditions for delivery of such shares contained in the Award Agreement or
otherwise reasonably required by Opiant.

 



 7 

 

 

(iv)       Termination of Service. Except as provided in the applicable Award
Agreement, upon Termination of Service during the applicable Restriction Period,
Restricted Stock and any accrued but unpaid dividends that are at that time
subject to restrictions shall be forfeited; provided that, subject to the
limitations set forth in Section 7(b), the Administrator may provide, by rule or
regulation or in any Award Agreement, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock will be
waived in whole or in part in the event of terminations resulting from specified
causes, and the Administrator may in other cases waive in whole or in part the
forfeiture of Restricted Stock.

 

(v)       Additional Terms and Conditions. The Administrator may, by way of the
Award Agreement or otherwise, determine such other terms, conditions,
restrictions, and/or limitations, if any, of any Award of Restricted Stock,
provided they are not inconsistent with the Plan.

 

(h)       Stock Units.

 

(i)       Grants. The Administrator may from time to time grant to Eligible
Individuals Awards of unrestricted stock Units or Restricted Stock Units on such
terms and conditions, and for such consideration, including no consideration or
such minimum consideration as may be required by law, as the Administrator shall
determine, subject to the limitations set forth in Section 7(b). Restricted
Stock Units represent a contractual obligation by Opiant to deliver a number of
shares of Common Stock, an amount in cash equal to the Fair Market Value of the
specified number of shares subject to the Award, or a combination of shares of
Common Stock and cash, in accordance with the terms and conditions set forth in
the Plan and any applicable Award Agreement.

 

(ii)       Vesting and Payment. Restricted Stock Units shall be subject to such
vesting, risk of forfeiture and/or payment provisions as the Administrator may
impose at the date of grant. The Restriction Period to which such vesting and/or
risk of forfeiture apply may lapse under such circumstances, including without
limitation upon the attainment of Performance Goals, in such installments, or
otherwise, as the Administrator may determine. In the event that the
Administrator conditions the vesting and/or lapse of risk of forfeiture of
Restricted Stock Units upon the attainment of Performance Goals, or the
attainment of Performance Goals together with the continued service of the
Participant, the Administrator may, prior to or at the time of grant, designate
the Award of Restricted Stock Units as a Qualified Performance-Based Award.
Shares of Common Stock, cash or a combination of shares of Common Stock and
cash, as applicable, payable in settlement of Restricted Stock Units shall be
delivered to the Participant as soon as administratively practicable, but no
later than 30 days, after the date on which payment is due under the terms of
the Award Agreement provided that the Participant shall have complied with all
conditions for delivery of such shares or payment contained in the Award
Agreement or otherwise reasonably required by Opiant, or in accordance with an
election of the Participant, if the Administrator so permits, that meets the
requirements of Section 409A of the Code.

 

(iii)       No Rights of a Stockholder; Dividend Equivalents. Until shares of
Common Stock are issued to the Participant in settlement of stock Units, the
Participant shall not have any rights of a stockholder of Opiant with respect to
the stock Units or the shares issuable thereunder. The Administrator may grant
to the Participant the right to receive Dividend Equivalents on stock Units, on
a current, reinvested and/or restricted basis, subject to such terms as the
Administrator may determine provided, however, that Dividend Equivalents payable
on stock Units that are granted as a Performance Award shall, rather than be
paid on a current basis, be accrued and made subject to forfeiture at least
until achievement of the applicable Performance Goal related to such stock
Units.

 



 8 

 

 

(iv)       Termination of Service. Upon Termination of Service during the
applicable deferral period or portion thereof to which forfeiture conditions
apply, or upon failure to satisfy any other conditions precedent to the delivery
of shares of Common Stock or cash to which such Restricted Stock Units relate,
all Restricted Stock Units and any accrued but unpaid Dividend Equivalents with
respect to such Restricted Stock Units that are then subject to deferral or
restriction shall be forfeited; provided that, subject to the limitations set
forth in Section 7(b), the Administrator may provide, by rule or regulation or
in any Award Agreement, or may determine in any individual case, that
restrictions or forfeiture conditions relating to Restricted Stock Units will be
waived in whole or in part in the event of termination resulting from specified
causes, and the Administrator may in other cases waive in whole or in part the
forfeiture of Restricted Stock Units.

 

(v)       Additional Terms and Conditions. The Administrator may, by way of the
Award Agreement or otherwise, determine such other terms, conditions,
restrictions, and/or limitations, if any, of any Award of stock Units, provided
they are not inconsistent with the Plan.

 

(i)       Performance Shares and Performance Units.

 

(i)       Grants. The Administrator may from time to time grant to Eligible
Individuals Awards in the form of Performance Shares and Performance Units.
Performance Shares, as that term is used in this Plan, shall refer to shares of
Common Stock or Units that are expressed in terms of Common Stock, the issuance,
vesting, lapse of restrictions on or payment of which is contingent on
performance as measured against predetermined objectives over a specified
Performance Period. Performance Units, as that term is used in this Plan, shall
refer to dollar-denominated Units valued by reference to designated criteria
established by the Administrator, other than Common Stock, the issuance,
vesting, lapse of restrictions on or payment of which is contingent on
performance as measured against predetermined objectives over a specified
Performance Period. The applicable Award Agreement shall specify whether
Performance Shares and Performance Units will be settled or paid in cash or
shares of Common Stock or a combination of both, or shall reserve to the
Administrator or the Participant the right to make that determination prior to
or at the payment or settlement date.

 

(ii)       Performance Criteria. The Administrator shall, prior to or at the
time of grant, condition the grant, vesting or payment of, or lapse of
restrictions on, an Award of Performance Shares or Performance Units upon
(A) the attainment of Performance Goals during a Performance Period or (B) the
attainment of Performance Goals and the continued service of the Participant.
The Administrator may, prior to or at the time of grant, designate an Award of
Performance Shares or Performance Units as a Qualified Performance-Based Award.
The length of the Performance Period, the Performance Goals to be achieved
during the Performance Period, and the measure of whether and to what degree
such Performance Goals have been attained shall be conclusively determined by
the Administrator in the exercise of its absolute discretion. Performance Goals
may include minimum, maximum and target levels of performance, with the size of
the Award or payout of Performance Shares or Performance Units or the vesting or
lapse of restrictions with respect thereto based on the level attained. An Award
of Performance Shares or Performance Units shall be settled as and when the
Award vests or at a later time specified in the Award Agreement or in accordance
with an election of the Participant, if the Administrator so permits, that meets
the requirements of Section 409A of the Code.

 

(iii)       Additional Terms and Conditions. The Administrator may, by way of
the Award Agreement or otherwise, determine such other terms, conditions,
restrictions, and/or limitations, if any, of any Award of Performance Shares or
Performance Units, provided they are not inconsistent with the Plan.

 



 9 

 

 

(j)       Other Stock-Based Awards. The Administrator may from time to time
grant to Eligible Individuals Awards in the form of Other Stock-Based Awards.
Other Stock-Based Awards in the form of Dividend Equivalents may be (A) awarded
on a free-standing basis or in connection with another Award other than a stock
option or stock appreciation right, (B) paid currently or credited to an account
for the Participant, including the reinvestment of such credited amounts in
Common Stock equivalents, to be paid on a deferred basis, and (C) settled in
cash or Common Stock as determined by the Administrator; provided, however, that
Dividend Equivalents payable on Other Stock-Based Awards that are granted as a
Performance Award shall, rather than be paid on a current basis, be accrued and
made subject to forfeiture at least until achievement of the applicable
Performance Goal related to such Other Stock-Based Awards. Any such settlements,
and any such crediting of Dividend Equivalents, may be subject to such
conditions, restrictions and contingencies as the Administrator shall establish.

 

(k)       Qualified Performance-Based Awards.

 

(i)       Stock Options and Stock Appreciation Rights. The provisions of the
Plan are intended to ensure that all stock options and stock appreciation rights
granted hereunder to any Participant who is or may be a “covered employee”
(within the meaning of Section 162(m)(3) of the Code) in the tax year in which
such stock option or stock appreciation right is expected to be deductible to
Opiant or a Subsidiary qualify for the Section 162(m) Exemption, and all such
Awards shall therefore be considered Qualified Performance-Based Awards, and the
Plan shall be interpreted and operated consistent with that intention.

 

(ii)       Grant Process for Performance Awards. When granting any Award other
than a stock option or stock appreciation right, the Administrator may designate
such Award as a Qualified Performance-Based Award, based upon a determination
that (A) the recipient is or may be a “covered employee” (within the meaning of
Section 162(m)(3) of the Code) with respect to such Award and (B) the
Administrator wishes such Award to qualify for the Section 162(m) Exemption. For
any Award so designated as a Qualified Performance-Based Award, the
Administrator shall take steps to ensure that the terms of any such Award (and
of the grant thereof) shall be consistent with such designation (including,
without limitation, that all such Awards be granted by a committee composed
solely of “outside directors” (within the meaning of Section 162(m) of the Code)
and that the Performance Goals be established, in writing, by the Administrator
within the time period prescribed by Section 162(m) of the Code). The
Performance Goals established by the Administrator for each Qualified
Performance-Based Award shall be objective such that a third party having
knowledge of the relevant facts could determine whether or not any Performance
Goal has been achieved, or the extent of such achievement, and the amount, if
any, which has been earned by the Participant based on such performance. The
Administrator may retain in an Award Agreement the discretion to reduce (but not
to increase) the amount or number of Qualified Performance-Based Awards which
will be earned based on the achievement of Performance Goals. When the
Performance Goals are established, the Administrator shall also specify the
manner in which the level of achievement of such Performance Goals shall be
calculated and the weighting assigned to such Performance Goals.

 

(iii)       Certification and Payment. Following completion of the applicable
Performance Period, and prior to any, as applicable, grant, vesting, lapse of
restrictions on or payment of a Qualified Performance-Based Award, the
Administrator shall determine in accordance with the terms of the Award and
shall certify in writing whether the applicable Performance Goal(s) were
achieved, or the level of such achievement, and the amount, if any, earned by
the Participant based upon such performance. For this purpose, approved minutes
of the meeting of the Administrator at which certification is made shall be
sufficient to satisfy the requirement of a written certification. No Qualified
Performance-Based Awards will be granted, become vested, have restrictions lapse
or be paid, as applicable, for a Performance Period until such certification is
made by the Administrator. The amount of a Qualified Performance-Based Award
actually granted, vested, or paid to a Participant, or on which restrictions
shall lapse, may be less than the amount determined by the applicable
Performance Goal formula, at the discretion of the Administrator to take into
account additional factors that the Administrator may deem relevant to the
assessment of individual or corporate performance for the Performance Period or
otherwise, subject to the terms and conditions of the applicable Award
Agreement.

 



 10 

 

 

(iv)       Performance Goals. Performance Goals may be applied on a per share or
absolute basis and relative to one or more Performance Metrics, or any
combination thereof, and may be measured pursuant to U.S. generally accepted
accounting principles (“GAAP”), nonGAAP or other objective standards in a manner
consistent with Opiant’s or its Subsidiary’s established accounting policies,
all as the Administrator shall determine at the time the Performance Goals for a
Performance Period are established. The Administrator may, in its sole
discretion, provide that one or more objectively determinable adjustments shall
be made to the manner in which one or more of the Performance Goals is to be
calculated or measured to take into account, or ignore, one or more of the
following: (1) items related to a change in accounting principle; (2) items
relating to financing activities; (3) expenses for restructuring or productivity
initiatives; (4) other non-operating items; (5) items related to acquisitions;
(6) items attributable to the business operations of any entity acquired by the
Company during the Performance Period; (7) items related to the sale or
disposition of a business or segment of a business; (8) items related to
discontinued operations that do not qualify as a segment of a business under
U.S. generally accepted accounting principles; (9) items attributable to any
stock dividend, stock split, combination or exchange of stock occurring during
the Performance Period; (10) any other items of significant income or expense
which are determined to be appropriate adjustments; (11) items relating to
unusual or extraordinary corporate transactions, events or developments,
(12) items related to amortization of acquired intangible assets; (13) items
that are outside the scope of the Company’s core, on-going business activities;
(14) changes in foreign currency exchange rates; (15) items relating to changes
in tax laws; (16) certain identified expenses (including, but not limited to,
cash bonus expenses, incentive expenses and acquisition-related transaction and
integration expenses); (17) items relating to asset impairment charges; or
(18) items relating to gains or unusual or nonrecurring events or changes in
applicable law, accounting principles or business conditions. For all Awards
intended to qualify as Qualified Performance-Based Awards, such determinations
shall be made within the time prescribed by, and otherwise in compliance with,
Section 162(m) of the Code.

 

(v)       Non-delegation. No delegate of the Administrator is permitted to
exercise authority granted to the Administrator under Section 4 to the extent
that the exercise of such authority by the delegate would cause an Award
designated as a Qualified Performance-Based Award not to qualify for, or to
cease to qualify for, the Section 162(m) Exemption.

 

(l)       Awards to Participants Outside the United States. The Administrator
may grant Awards to Eligible Individuals who are foreign nationals, who are
located outside the United States or who are not compensated from a payroll
maintained in the United States, or who are otherwise subject to (or could cause
Opiant or a Subsidiary to be subject to) tax, legal or regulatory provisions of
countries or jurisdictions outside the United States, on such terms and
conditions different from those specified in the Plan as may, in the judgment of
the Administrator, be necessary or desirable in order that any such Award shall
conform to laws, regulations, and customs of the country or jurisdiction in
which the Participant is then resident or primarily employed or to foster and
promote achievement of the purposes of the Plan.

 

(m)       Limitation on Dividend Reinvestment and Dividend Equivalents.
Reinvestment of dividends in additional Restricted Stock at the time of any
dividend payment, and the payment of shares of Common Stock with respect to
dividends to Participants holding Awards of stock Units, shall only be
permissible if sufficient shares are available under the Share Pool for such
reinvestment or payment (taking into account then outstanding Awards). In the
event that sufficient shares are not available under the Share Pool for such
reinvestment or payment, such reinvestment or payment shall be made in the form
of a grant of stock Units equal in number to the shares of Common Stock that
would have been obtained by such payment or reinvestment, the terms of which
stock Units shall provide for settlement in cash and for Dividend Equivalent
reinvestment in further stock Units on the terms contemplated by this
Section 7(m).

 

8.Withholding of Taxes.

 

Participants and holders of Awards shall pay to Opiant or its Affiliate, or make
arrangements satisfactory to the Administrator for payment of, any Tax
Withholding Obligation in respect of Awards granted under the Plan no later than
the date of the event creating the tax or social insurance contribution
liability. The obligations of Opiant under the Plan shall be conditional on such
payment or arrangements. Unless otherwise determined by the Administrator, Tax
Withholding Obligations may be settled in whole or in part with shares of Common
Stock, including unrestricted outstanding shares surrendered to Opiant and
unrestricted shares that are part of the Award that gives rise to the Tax
Withholding Obligation, having a Fair Market Value on the date of surrender or
withholding equal to the statutory minimum amount (or such greater amount
permitted under FASB Accounting Standards Codification Topic 718,
Compensation—Stock Compensation, for equity-classified awards) required to be
withheld for tax or social insurance contribution purposes, all in accordance
with such procedures as the Administrator establishes. Opiant or its Affiliate
may deduct, to the extent permitted by law, any such Tax Withholding Obligations
from any payment of any kind otherwise due to the Participant or holder of an
Award.

 



 11 

 

 

9.Transferability of Awards.

 

(a) General Nontransferability Absent Administrator Permission. Except as
otherwise determined by the Administrator, and in any event in the case of an
Incentive Stock Option or a tandem stock appreciation right granted with respect
to an Incentive Stock Option, no Award granted under the Plan shall be
transferable by a Participant otherwise than by will or the laws of descent and
distribution. The Administrator shall not permit any transfer of an Award for
value. An Award may be exercised during the lifetime of the Participant, only by
the Participant or, during the period the Participant is under a legal
disability, by the Participant’s guardian or legal representative, unless
otherwise determined by the Administrator. Awards granted under the Plan shall
not be subject in any manner to alienation, anticipation, sale, transfer,
assignment, pledge, or encumbrance, except as otherwise determined by the
Administrator; provided, however, that the restrictions in this sentence shall
not apply to the shares of Common Stock received in connection with an Award
after the date that the restrictions on transferability of such shares set forth
in the applicable Award Agreement have lapsed. Nothing in this paragraph shall
be interpreted or construed as overriding the terms of any Opiant stock
ownership or retention policy, now or hereafter existing, that may apply to the
Participant or shares of Common Stock received under an Award.

 

(b) Administrator Discretion to Permit Transfers Other Than For Value. Except as
otherwise restricted by applicable law, the Administrator may, but need not,
permit an Award, other than an Incentive Stock Option or a tandem stock
appreciation right granted with respect to an Incentive Stock Option, to be
transferred to a Participant’s Family Member (as defined below) as a gift or
pursuant to a domestic relations order in settlement of marital property rights.
The Administrator shall not permit any transfer of an Award for value. For
purposes of this Section 9, “Family Member” means any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Participant’s household (other than a tenant or employee), a trust
in which these persons have more than fifty percent of the beneficial interest,
a foundation in which these persons (or the Participant) control the management
of assets, and any other entity in which these persons (or the Participant) own
more than fifty percent (50%) of the voting interests. The following
transactions are not prohibited transfers for value: (i) a transfer under a
domestic relations order in settlement of marital property rights; and (ii) a
transfer to an entity in which more than fifty percent of the voting interests
are owned by Family Members (or the Participant) in exchange for an interest in
that entity.

 

10.Adjustments for Corporate Transactions and Other Events.

 

(a)       Mandatory Adjustments. In the event of a merger, consolidation, stock
rights offering, statutory share exchange or similar event affecting Opiant
(each, a “Corporate Event”) or a stock dividend, stock split, reverse stock
split, separation, spinoff, reorganization, extraordinary dividend of cash or
other property, share combination or subdivision, or recapitalization or similar
event affecting the capital structure of Opiant (each, a “Share Change”) that
occurs at any time after adoption of this Plan by the Board (including any such
Corporate Event or Share Change that occurs after such adoption and coincident
with or prior to the Effective Date), the Administrator shall make equitable and
appropriate substitutions or proportionate adjustments to (i) the aggregate
number and kind of shares of Common Stock or other securities on which Awards
under the Plan may be granted to Eligible Individuals, (ii) the maximum number
of shares of Common Stock or other securities with respect to which Awards may
be granted during any one fiscal year to any individual, (iii) the maximum
number of shares of Common Stock or other securities that may be issued with
respect to Incentive Stock Options granted under the Plan, (iv) the number of
shares of Common Stock or other securities covered by each outstanding Award and
the exercise price, base price or other price per share, if any, and other
relevant terms of each outstanding Award, and (v) all other numerical
limitations relating to Awards, whether contained in this Plan or in Award
Agreements; provided, however, that any fractional shares resulting from any
such adjustment shall be eliminated.

 



 12 

 

 

(b)       Discretionary Adjustments. In the case of Corporate Events, the
Administrator may make such other adjustments to outstanding Awards as it
determines to be appropriate and desirable, which adjustments may include,
without limitation, (i) the cancellation of outstanding Awards in exchange for
payments of cash, securities or other property or a combination thereof having
an aggregate value equal to the value of such Awards, as determined by the
Administrator in its sole discretion (it being understood that in the case of a
Corporate Event with respect to which stockholders of Opiant receive
consideration other than publicly traded equity securities of the ultimate
surviving entity, any such determination by the Administrator that the value of
a stock option or stock appreciation right shall for this purpose be deemed to
equal the excess, if any, of the value of the consideration being paid for each
share of Common Stock pursuant to such Corporate Event over the exercise price
or base price of such stock option or stock appreciation right shall
conclusively be deemed valid and that any stock option or stock appreciation
right may be cancelled for no consideration upon a Corporate Event if its
exercise price or base price equals or exceeds the value of the consideration
being paid for each share of Common Stock pursuant to such Corporate Event),
(ii) the substitution of securities or other property (including, without
limitation, cash or other securities of Opiant and securities of entities other
than Opiant) for the shares of Common Stock subject to outstanding Awards, and
(iii) the substitution of equivalent awards, as determined in the sole
discretion of the Administrator, of the surviving or successor entity or a
parent thereof (“Substitute Awards”).

 

(c)       Adjustments to Performance Goals. The Administrator may, in its
discretion, adjust the Performance Goals applicable to any Awards to reflect any
unusual or non-recurring events and other extraordinary items, impact of charges
for restructurings, discontinued operations and the cumulative effects of
accounting or tax changes, each as defined by generally accepted accounting
principles or as identified in Opiant’s consolidated financial statements, notes
to the consolidated financial statements, management’s discussion and analysis
or other Opiant filings with the Securities and Exchange Commission; provided,
however, that, except in connection with death, disability or a Change in
Control, no such adjustment shall be made if the effect would be to cause an
Award that is intended to be a Qualified Performance-Based Award to no longer
constitute a Qualified Performance-Based Award. If the Administrator determines
that a change in the business, operations, corporate structure or capital
structure of Opiant or the applicable subsidiary, business segment or other
operational unit of Opiant or any such entity or segment, or the manner in which
any of the foregoing conducts its business, or other events or circumstances,
render the Performance Goals to be unsuitable, the Administrator may modify such
Performance Goals or the related minimum acceptable level of achievement, in
whole or in part, as the Administrator deems appropriate and equitable;
provided, however, that, except in connection with death, disability or a Change
in Control, no such modification shall be made if the effect would be to cause
an Award that is intended to be a Qualified Performance-Based Award to no longer
constitute a Qualified Performance-Based Award.

 

(d)       Statutory Requirements Affecting Adjustments. Notwithstanding the
foregoing: (A) any adjustments made pursuant to Section 10 to Awards that are
considered “deferred compensation” within the meaning of Section 409A of the
Code shall be made in compliance with the requirements of Section 409A of the
Code; (B) any adjustments made pursuant to Section 10 to Awards that are not
considered “deferred compensation” subject to Section 409A of the Code shall be
made in such a manner as to ensure that after such adjustment, the Awards either
(1) continue not to be subject to Section 409A of the Code or (2) comply with
the requirements of Section 409A of the Code; (C) in any event, the
Administrator shall not have the authority to make any adjustments pursuant to
Section 10 to the extent the existence of such authority would cause an Award
that is not intended to be subject to Section 409A of the Code at the date of
grant to be subject thereto; and (D) any adjustments made pursuant to Section 10
to Awards that are Incentive Stock Options shall be made in compliance with the
requirements of Section 424(a) of the Code.

 



 13 

 

 

(e)       Dissolution or Liquidation. Unless the Administrator determines
otherwise, all Awards outstanding under the Plan shall terminate upon the
dissolution or liquidation of Opiant.

 

11.Change in Control Provisions.

 

(a)       Termination of Awards. Notwithstanding the provisions of
Section 11(b), in the event that any transaction resulting in a Change in
Control occurs, outstanding Awards will terminate upon the effective time of
such Change in Control unless provision is made in connection with the
transaction for the continuation or assumption of such Awards by, or for the
issuance therefor of Substitute Awards of, the surviving or successor entity or
a parent thereof. Solely with respect to Awards that will terminate as a result
of the immediately preceding sentence and except as otherwise provided in the
applicable Award Agreement:

 

(i)       the outstanding Awards of stock options and stock appreciation rights
that will terminate upon the effective time of the Change in Control shall,
immediately before the effective time of the Change in Control, become fully
exercisable and the holders of such Awards will be permitted, immediately before
the Change in Control, to exercise the Awards;

 

(ii)       the outstanding shares of Restricted Stock the vesting or
restrictions on which are then solely time-based and not subject to achievement
of Performance Goals shall, immediately before the effective time of the Change
in Control, become fully vested, free of all transfer and lapse restrictions and
free of all risks of forfeiture;

 

(iii)       the outstanding shares of Restricted Stock the vesting or
restrictions on which are then subject to and pending achievement of Performance
Goals shall, immediately before the effective time of the Change in Control and
unless the Award Agreement provides for vesting or lapsing of restrictions in a
greater amount upon the occurrence of a Change in Control, become vested, free
of transfer and lapse restrictions and risks of forfeiture in such amounts as if
the applicable Performance Goals for the unexpired Performance Period had been
achieved at the target level set forth in the applicable Award Agreement;

 

(iv)       the outstanding Restricted Stock Units, Performance Shares and
Performance Units the vesting, earning or settlement of which is then solely
time-based and not subject to or pending achievement of Performance Goals shall,
immediately before the effective time of the Change in Control, become fully
earned and vested and shall be settled in cash or shares of Common Stock
(consistent with the terms of the Award Agreement after taking into account the
effect of the Change in Control transaction on the shares) as promptly as is
practicable, subject to any applicable limitations imposed thereon by Section
409A of the Code; and

 

(v)       the outstanding Restricted Stock Units, Performance Shares and
Performance Units the vesting, earning or settlement of which is then subject to
and pending achievement of Performance Goals shall, immediately before the
effective time of the Change in Control and unless the Award Agreement provides
for vesting, earning or settlement in a greater amount upon the occurrence of a
Change in Control, become vested and earned in such amounts as if the applicable
Performance Goals for the unexpired Performance Period had been achieved at the
target level set forth in the applicable Award Agreement and shall be settled in
cash or shares of Common Stock (consistent with the terms of the Award Agreement
after taking into account the effect of the Change in Control transaction on the
shares) as promptly as is practicable, subject to any applicable limitations
imposed thereon by Section 409A of the Code.

 



 14 

 

 

Implementation of the provisions of this Section 11(a) shall be conditioned upon
consummation of the Change in Control.

 

(b)       Continuation, Assumption or Substitution of Awards. The administrator
may specify, on or after the date of grant, in an award agreement or amendment
thereto, the consequences of a Participant’s Termination of Service that occurs
coincident with or following the occurrence of a Change in Control, if a Change
in Control occurs under which provision is made in connection with the
transaction for the continuation or assumption of outstanding Awards by, or for
the issuance therefor of Substitute Awards of, the surviving or successor entity
or a parent thereof.

 

(c)       Other Permitted Actions. In the event that any transaction resulting
in a Change in Control occurs, the Administrator may take any of the actions set
forth in Section 10 with respect to any or all Awards granted under the Plan.

 

(d)        Section 409A Savings Clause. Notwithstanding the foregoing, if any
Award is considered to be a “nonqualified deferred compensation plan” within the
meaning of Section 409A of the Code, this Section 11 shall apply to such Award
only to the extent that its application would not result in the imposition of
any tax or interest or the inclusion of any amount in income under Section 409A
of the Code.

 

12.Substitution of Awards in Mergers and Acquisitions.

 

Awards may be granted under the Plan from time to time in substitution for
assumed awards held by employees, officers, consultants or directors of entities
who become employees, officers, consultants or directors of Opiant or a
Subsidiary as the result of a merger or consolidation of the entity for which
they perform services with Opiant or a Subsidiary, or the acquisition by Opiant
of the assets or stock of the such entity. The terms and conditions of any
Awards so granted may vary from the terms and conditions set forth herein to the
extent that the Administrator deems appropriate at the time of grant to conform
the Awards to the provisions of the assumed awards for which they are
substituted and to preserve their intrinsic value as of the date of the merger,
consolidation or acquisition transaction. To the extent permitted by applicable
law and marketplace or listing rules of the primary securities market or
exchange on which the Common Stock is listed or admitted for trading, any
available shares under a stockholder-approved plan of an acquired company (as
appropriately adjusted to reflect the transaction) may be used for Awards
granted pursuant to this Section 12 and, upon such grant, shall not reduce the
Share Pool.

 

13.Compliance with Securities Laws; Listing and Registration.

 

(a)       The obligation of Opiant to sell or deliver Common Stock with respect
to any Award granted under the Plan shall be subject to all applicable laws,
rules and regulations, including all applicable federal, state securities laws,
and the obtaining of all such approvals by governmental agencies as may be
deemed necessary or appropriate by the Administrator. If at any time the
Administrator determines that the delivery of Common Stock under the Plan is or
may be unlawful under the laws of any applicable jurisdiction, or Federal, state
or foreign (non-United States) securities laws, the right to exercise an Award
or receive shares of Common Stock pursuant to an Award shall be suspended until
the Administrator determines that such delivery is lawful. If at any time the
Administrator determines that the delivery of Common Stock under the Plan would
or may violate the rules of any exchange on which Opiant’s securities are then
listed for trade, the right to exercise an Award or receive shares of Common
Stock pursuant to an Award shall be suspended until the Administrator determines
that such delivery would not violate such rules. If the Administrator determines
that the exercise or nonforfeitability of, or delivery of benefits pursuant to,
any Award would violate any applicable provision of securities laws or the
listing requirements of any stock exchange upon which any of Opiant’s equity
securities are listed, then the Administrator may postpone any such exercise,
nonforfeitability or delivery, as applicable, but Opiant shall use all
reasonable efforts to cause such exercise, nonforfeitability or delivery to
comply with all such provisions at the earliest practicable date.

 



 15 

 

 

(b)       Each Award is subject to the requirement that, if at any time the
Administrator determines, in its absolute discretion, that the listing,
registration or qualification of Common Stock issuable pursuant to the Plan is
required by any securities exchange or under any state, federal or foreign
(non-United States) law, or the consent or approval of any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the grant of an Award or the issuance of Common Stock, no such Award shall
be granted or payment made or Common Stock issued, in whole or in part, unless
listing, registration, qualification, consent or approval has been effected or
obtained free of any conditions not acceptable to the Administrator.

 

(c)       In the event that the disposition of Common Stock acquired pursuant to
the Plan is not covered by a then current registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), and is not otherwise
exempt from such registration, such Common Stock shall be restricted against
transfer to the extent required by the Securities Act or regulations thereunder,
and the Administrator may require a person receiving Common Stock pursuant to
the Plan, as a condition precedent to receipt of such Common Stock, to represent
to Opiant in writing that the Common Stock acquired by such person is acquired
for investment only and not with a view to distribution and that such person
will not dispose of the Common Stock so acquired in violation of Federal, state
or foreign securities laws and furnish such information as may, in the opinion
of counsel for the Company, be appropriate to permit the Company to issue the
Common Stock in compliance with applicable Federal, state or foreign securities
laws.

 

14.Section 409A Compliance.

 

It is the intention of Opiant that any Award that constitutes a “nonqualified
deferred compensation plan” within the meaning of Section 409A of the Code shall
comply in all respects with the requirements of Section 409A of the Code to
avoid the imposition of any tax or interest or the inclusion of any amount in
income pursuant to Section 409A of the Code, and the terms of each such Award
shall be construed, administered and deemed amended, if applicable, in a manner
consistent with this intention. Notwithstanding the foregoing, neither Opiant
nor any of its Affiliates nor any of its or their directors, officers,
employees, agents or other service providers will be liable for any taxes,
penalties or interest imposed on any Participant or other person with respect to
any amounts paid or payable (whether in cash, shares of Common Stock or other
property) under any Award, including any taxes, penalties or interest imposed
under or as a result of Section 409A of the Code. Any payments described in an
Award that are due within the “short term deferral period” as defined in
Section 409A of the Code shall not be treated as deferred compensation unless
applicable law requires otherwise. For purposes of any Award, each amount to be
paid or benefit to be provided to a Participant that constitutes deferred
compensation subject to Section 409A of the Code shall be construed as a
separate identified payment for purposes of Section 409A of the Code. For
purposes of Section 409A of the Code, the payment of Dividend Equivalents under
any Award shall be construed as earnings and the time and form of payment of
such Dividend Equivalents shall be treated separately from the time and form of
payment of the underlying Award. Notwithstanding any other provision of the Plan
to the contrary, with respect to any Award that constitutes a “nonqualified
deferred compensation plan” within the meaning of Section 409A of the Code, any
payments (whether in cash, shares of Common Stock or other property) to be made
with respect to the Award that become payable on account of the Participant’s
separation from service, within the meaning of Section 409A of the Code, while
the Participant is a “specified employee” (as determined in accordance with the
uniform policy adopted by the Administrator with respect to all of the
arrangements subject to Section 409A of the Code maintained by Opiant and its
Affiliates) and which would otherwise be paid within six months after the
Participant’s separation from service shall be accumulated (without interest)
and paid on the first day of the seventh month following the Participant’s
separation from service or, if earlier, within 15 days after the appointment of
the personal representative or executor of the Participant’s estate following
the Participant’s death. Notwithstanding anything in the Plan or an Award
Agreement to the contrary, in no event shall the Administrator exercise its
discretion to accelerate the payment or settlement of an Award where such
payment or settlement constitutes deferred compensation within the meaning of
Code section 409A unless, and solely to the extent that, such accelerated
payment or settlement is permissible under Treasury Regulation
section 1.409A-3(j)(4).

 



 16 

 

 

15.Plan Duration; Amendment and Discontinuance.

 

(a)       Plan Duration. The Plan shall remain in effect, subject to the right
of the Board or the Compensation Committee to amend or terminate the Plan at any
time, until the earlier of (a) the earliest date as of which all Awards granted
under the Plan have been satisfied in full or terminated and no shares of Common
Stock approved for issuance under the Plan remain available to be granted under
new Awards or (b) May 25, 2027. No Awards shall be granted under the Plan after
such termination date. Subject to other applicable provisions of the Plan, all
Awards made under the Plan on or before May 25, 2027, or such earlier
termination of the Plan, shall remain in effect until such Awards have been
satisfied or terminated in accordance with the Plan and the terms of such
Awards. Notwithstanding the continuation of the Plan, no Award (other than a
stock option or stock appreciation right) that is intended to be a Qualified
Performance-Based Award shall be granted on or after the fifth anniversary of
the Effective Date unless the material terms of the applicable performance
goals, within the meaning of Treasury Regulation Section 1.162-27(e)(4)(i), are
approved by the stockholders of Opiant no later than the first stockholder
meeting that occurs in the fifth year following the Effective Date.

 

(b)       Amendment and Discontinuance of the Plan. The Board or the
Compensation Committee may amend, alter or discontinue the Plan, but no
amendment, alteration or discontinuation shall be made which would materially
impair the rights of a Participant with respect to a previously granted Award
without such Participant’s consent, except such an amendment made to comply with
applicable law or rule of any securities exchange or market on which the Common
Stock is listed or admitted for trading or to prevent adverse tax or accounting
consequences to Opiant or the Participant. Notwithstanding the foregoing, no
such amendment shall be made without the approval of Opiant’s stockholders to
the extent such amendment would (A) materially increase the benefits accruing to
Participants under the Plan, (B) materially increase the number of shares of
Common Stock which may be issued under the Plan or to a Participant,
(C) materially expand the eligibility for participation in the Plan,
(D) eliminate or modify the prohibition set forth in Section 7(f) on repricing
of stock options and stock appreciation rights, (E) lengthen the maximum term or
lower the minimum exercise price or base price permitted for stock options and
stock appreciation rights, or (F) modify the prohibition on the issuance of
reload or replenishment options. Except as otherwise determined by the Board or
Compensation Committee, termination of the Plan shall not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to Awards granted under the Plan prior to the date of such termination.

 

(c)       Amendment of Awards. Subject to Section 7(f), the Administrator may
unilaterally amend the terms of any Award theretofore granted, but no such
amendment shall materially impair the rights of any Participant with respect to
an Award without the Participant’s consent, except such an amendment made to
cause the Plan or Award to comply with applicable law, applicable rule of any
securities exchange on which the Common Stock is listed or admitted for trading,
or to prevent adverse tax or accounting consequences for the Participant or the
Company or any of its Affiliates. For purposes of the foregoing sentence, an
amendment to an Award that results in a change in the tax consequences of the
Award to the Participant shall not be considered to be a material impairment of
the rights of the Participant and shall not require the Participant’s consent.

 

16.General Provisions.

 

(a)       Non-Guarantee of Employment or Service. Nothing in the Plan or in any
Award Agreement thereunder shall confer any right on an individual to continue
in the service of Opiant or any Affiliate or shall interfere in any way with the
right of Opiant or any Affiliate to terminate such service at any time with or
without cause or notice and whether or not such termination results in (i) the
failure of any Award to vest or become payable; (ii) the forfeiture of any
unvested or vested portion of any Award; and/or (iii) any other adverse effect
on the individual’s interests under any Award or the Plan. No person, even
though deemed an Eligible Individual, shall have a right to be selected as a
Participant, or, having been so selected, to be selected again as a Participant.
To the extent that an Eligible Individual who is an employee of a Subsidiary
receives an Award under the Plan, that Award shall in no event be understood or
interpreted to mean that Opiant is the Participant’s employer or that the
Participant has an employment relationship with Opiant.

 



 17 

 

 

(b)       No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between Opiant and a Participant or any other person. To the extent
that any Participant or other person acquires a right to receive payments from
Opiant pursuant to an Award, such right shall be no greater than the right of
any unsecured general creditor of Opiant.

 

(c)       Status of Awards. Awards shall be special incentive payments to the
Participant and shall not be taken into account in computing the amount of
salary or compensation of the Participant for purposes of determining any
pension, retirement, death, severance or other benefit under (a) any pension,
retirement, profit-sharing, bonus, insurance, severance or other employee
benefit plan of Opiant or any Affiliate now or hereafter in effect under which
the availability or amount of benefits is related to the level of compensation
or (b) any agreement between (i) Opiant or any Affiliate and (ii) the
Participant, except as such plan or agreement shall otherwise expressly provide.

 

(d)       Subsidiary Employees. In the case of a grant of an Award to an
Eligible Individual who provides services to any Subsidiary, Opiant may, if the
Administrator so directs, issue or transfer the shares of Common Stock, if any,
covered by the Award to the Subsidiary, for such lawful consideration as the
Administrator may specify, upon the condition or understanding that the
Subsidiary will transfer the shares of Common Stock to the Eligible Individual
in accordance with the terms of the Award specified by the Administrator
pursuant to the provisions of the Plan. All shares of Common Stock underlying
Awards that are forfeited or canceled after such issue or transfer of shares to
the Subsidiary shall revert to Opiant.

 

(e)       Governing Law and Interpretation. The validity, construction and
effect of the Plan, of Award Agreements entered into pursuant to the Plan, and
of any rules, regulations, determinations or decisions made by the Administrator
relating to the Plan or such Award Agreements, and the rights of any and all
persons having or claiming to have any interest therein or thereunder, shall be
determined exclusively in accordance with applicable United States federal laws
and the laws of the State of Nevada, without regard to its conflict of laws
principles. The captions of the Plan are not part of the provisions hereof and
shall have no force or effect. Except where the context otherwise requires: (i)
the singular includes the plural and vice versa; (ii) a reference to one gender
includes other genders; (iii) a reference to a person includes a natural person,
partnership, corporation, association, governmental or local authority or agency
or other entity; and (iv) a reference to a statute, ordinance, code or other law
includes regulations and other instruments under it and consolidations,
amendments, re-enactments or replacements of any of them.

 

(f)       Use of English Language. The Plan, each Award Agreement, and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to an Award shall be written in English, unless otherwise determined by
the Administrator. If a Participant receives an Award Agreement, a copy of the
Plan or any other documents related to an Award translated into a language other
than English, and if the meaning of the translated version is different from the
English version, the English version shall control.

 

(g)       Recovery of Amounts Paid. Except as otherwise provided by the
Administrator, Awards granted under the Plan shall be subject to any and all
policies, guidelines, codes of conduct, or other agreement or arrangement
adopted by the Board or Compensation Committee with respect to the recoupment,
recovery or clawback of compensation (collectively, the “Recoupment Policy”)
and/or to any provisions set forth in the applicable Award Agreement under which
Opiant may recover from current and former Participants any amounts paid or
shares of Common Stock issued under an Award and any proceeds therefrom under
such circumstances as the Administrator determines appropriate. The
Administrator may apply the Recoupment Policy to Awards granted before the
policy is adopted to the extent required by applicable law or rule of any
securities exchange or market on which shares of Common Stock are listed or
admitted for trading, as determined by the Administrator in its sole discretion.

 



 18 

 

 

17.Glossary.

 

Under this Plan, except where the context otherwise indicates, the following
definitions apply:

 

“Administrator” means the Compensation Committee, or such other committee(s) or
officer(s) duly appointed by the Board or the Compensation Committee to
administer the Plan or delegated limited authority to perform administrative
actions under the Plan, and having such powers as shall be specified by the
Board or the Compensation Committee; provided, however, that at any time the
Board may serve as the Administrator in lieu of or in addition to the
Compensation Committee or such other committee(s) or officer(s) to whom
administrative authority has been delegated. With respect to any Award to which
Section 16 of the Exchange Act applies, the Administrator shall consist of
either the Board or a committee of the Board, which committee shall consist of
two or more directors, each of whom is intended to be, to the extent required by
Rule 16b-3 of the Exchange Act, a “non-employee director” as defined in Rule
16b-3 of the Exchange Act and an “independent director” to the extent required
by the rules of the national securities exchange that is the principal trading
market for the Common Stock, and with respect to any Award that is intended to
be a Qualified Performance-Based Award, the Administrator shall consist of two
or more directors, each of whom is intended to be, to the extent required by
Section 162(m) of the Code, an “outside director” as defined under Section
162(m) of the Code; provided, that with respect to Awards made to a member of
the Board who is not an employee of the Company, “Administrator” means the
Board. Any member of the Administrator who does not meet the foregoing
requirements shall abstain from any decision regarding an Award and shall not be
considered a member of the Administrator to the extent required to comply with
Rule 16b-3 of the Exchange Act or Section 162(m) of the Code.

 

“Affiliate” means any entity, whether now or hereafter existing, which controls,
is controlled by, or is under common control with, Opiant or any successor to
Opiant. For this purpose, “control” (including the correlative meanings of the
terms “controlled by” and “under common control with”) shall mean ownership,
directly or indirectly, of 50% or more of the total combined voting power of all
classes of voting securities issued by such entity, or the possession, directly
or indirectly, of the power to direct the management and policies of such
entity, by contract or otherwise.

 

“Award” means any stock option, stock appreciation right, stock award, stock
unit, Performance Share, Performance Unit, and/or Other Stock-Based Award,
whether granted under this Plan.

 

“Award Agreement” means the written document(s), including an electronic writing
acceptable to the Administrator, and any notice, addendum or supplement thereto,
memorializing the terms and conditions of an Award granted pursuant to the Plan
and which shall incorporate the terms of the Plan.

 

“Board” means the Board of Directors of Opiant.

 

“Cause” means, with respect to a Participant, except as otherwise provided in
the relevant Award Agreement (i) the Participant’s plea of guilty or nolo
contendere to, or conviction of, (A) a felony (or its equivalent in a non-United
States jurisdiction) or (B) other conduct of a criminal nature that has or is
likely to have a material adverse effect on the reputation or standing in the
community of Opiant, any of its Affiliates or a successor to Opiant or an
Affiliate, as determined by the Administrator in its sole discretion, or that
legally prohibits the Participant from working for Opiant, any of its
Subsidiaries or a successor to Opiant or a Subsidiary; (ii) a breach by the
Participant of a regulatory rule that adversely affects the Participant’s
ability to perform the Participant’s employment duties to Opiant, any of its
Subsidiaries or a successor to Opiant or a Subsidiary, in any material respect;
or (iii) the Participant’s failure, in any material respect, to (A) perform the
Participant’s employment duties, (B) comply with the applicable policies of
Opiant, or of its Subsidiaries, or a successor to Opiant or a Subsidiary, or
(C)  comply with covenants contained in any contract or Award Agreement to which
the Participant is a party; provided, however, that the Participant shall be
provided a written notice describing in reasonable detail the facts which are
considered to give rise to a breach described in this clause (iii) and the
Participant shall have 30 days following receipt of such written notice (the
“Cure Period”) during which the Participant may remedy the condition and, if so
remedied, no Cause for Termination of Service shall exist.

 



 19 

 

 

“Change in Control” means the first of the following to occur: (i) a Change in
Ownership of Opiant, (ii) a Change in Effective Control of Opiant, or (iii) a
Change in the Ownership of Assets of Opiant, as described herein and construed
in accordance with Code section 409A.

 

(i) A “Change in Ownership of Opiant” shall occur on the date that any one
Person acquires, or Persons Acting as a Group acquire, ownership of the capital
stock of Opiant that, together with the stock held by such Person or Group,
constitutes more than 50% of the total fair market value or total voting power
of the capital stock of Opiant. However, if any one Person is, or Persons Acting
as a Group are, considered to own more than 50%, on a fully diluted basis, of
the total fair market value or total voting power of the capital stock of
Opiant, the acquisition of additional stock by the same Person or Persons Acting
as a Group is not considered to cause a Change in Ownership of Opiant or to
cause a Change in Effective Control of Opiant (as described below). An increase
in the percentage of capital stock owned by any one Person, or Persons Acting as
a Group, as a result of a transaction in which Opiant acquires its stock in
exchange for property will be treated as an acquisition of stock.

 

(ii) A “Change in Effective Control of Opiant” shall occur on the date either
(A) a majority of members of Opiant’s Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of Opiant’s Board before the date of the appointment or election,
or (B) any one Person, or Persons Acting as a Group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such Person or Persons) ownership of stock of Opiant possessing 50% or more of
the total voting power of the stock of Opiant.

 

(iii) A “Change in the Ownership of Assets of Opiant” shall occur on the date
that any one Person acquires, or Persons Acting as a Group acquire (or has or
have acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or Persons), assets from Opiant that have a total
gross fair market value equal to or more than 50% of the total gross fair market
value of all of the assets of Opiant immediately before such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of Opiant, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.

 

The following rules of construction apply in interpreting the definition of
Change in Control:

 

(A) A “Person” means any individual, entity or group within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended,
other than employee benefit plans sponsored or maintained by Opiant and by
entities controlled by Opiant or an underwriter, initial purchaser or placement
agent temporarily holding the capital stock of Opiant pursuant to a registered
public offering.

 

(B) Persons will be considered to be Persons Acting as a Group (or Group) if
they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with the
corporation. If a Person owns stock in both corporations that enter into a
merger, consolidation, purchase or acquisition of stock, or similar transaction,
such shareholder is considered to be acting as a Group with other shareholders
only with respect to the ownership in that corporation before the transaction
giving rise to the change and not with respect to the ownership interest in the
other corporation. Persons will not be considered to be acting as a Group solely
because they purchase assets of the same corporation at the same time or
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering.

 

(C) A Change in Control shall not include a transfer to a related person as
described in Code section 409A or a public offering of capital stock of Opiant.

 

(D) For purposes of the definition of Change in Control, Section 318(a) of the
Code applies to determine stock ownership. Stock underlying a vested option is
considered owned by the individual who holds the vested option (and the stock
underlying an unvested option is not considered owned by the individual who
holds the unvested option). For purposes of the preceding sentence, however, if
a vested option is exercisable for stock that is not substantially vested (as
defined by Treasury Regulation §1.83-3(b) and (j)), the stock underlying the
option is not treated as owned by the individual who holds the option.

 



 20 

 

 

“Opiant” means Opiant, Inc., a Nevada corporation.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto, the Treasury Regulations thereunder and other
relevant interpretive guidance issued by the Internal Revenue Service or the
Treasury Department. Reference to any specific section of the Code shall be
deemed to include such regulations and guidance, as well as any successor
section, regulations and guidance.

 

“Common Stock” means shares of common stock of Opiant, par value $0.001 per
share, and any capital securities into which they are converted.

 

“Company” means Opiant and its Subsidiaries, except where the context otherwise
requires. For purposes of determining whether a Change in Control has occurred,
Company shall mean only Opiant.

 

“Compensation Committee” means the Compensation Committee of the Board.

 

“Dividend Equivalent” means a right, granted to a Participant, to receive cash,
Common Stock, stock Units or other property equal in value to dividends paid
with respect to a specified number of shares of Common Stock.

 

“Effective Date” means the date on which adoption of the Plan is approved by the
stockholders of Opiant.

 

“Eligible Individuals” means (i) officers and employees of, and other
individuals, including non-employee directors, who are natural persons providing
bona fide services to or for, Opiant or any of its Subsidiaries, provided that
such services are not in connection with the offer or sale of securities in a
capital-raising transaction and do not directly or indirectly promote or
maintain a market for Opiant’s securities, and (ii) prospective officers,
employees and service providers who have accepted offers of employment or other
service relationship from Opiant or a Subsidiary.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto. Reference to any specific section of the
Exchange Act shall be deemed to include such regulations and guidance issued
thereunder, as well as any successor section, regulations and guidance.

 

“Fair Market Value” means, on a per share basis as of any date, unless otherwise
determined by the Administrator:

 

(i)       if the principal market for the Common Stock (as determined by the
Administrator if the Common Stock is listed or admitted to trading on more than
one exchange or market) is a national securities exchange or an established
securities market, the official closing price per share of Common Stock for the
regular market session on that date on the principal exchange or market on which
the Common Stock is then listed or admitted to trading or, if no sale is
reported for that date, on the last preceding day on which a sale was reported,
all as reported by such source as the Administrator may select;

 

(ii)       if the principal market for the Common Stock is not a national
securities exchange or an established securities market, but the Common Stock is
quoted by a national quotation system, the average of the highest bid and lowest
asked prices for the Common Stock on that date as reported on a national
quotation system or, if no prices are reported for that date, on the last
preceding day on which prices were reported, all as reported by such source as
the Administrator may select; or

 



 21 

 

 

(iii)       if the Common Stock is neither listed or admitted to trading on a
national securities exchange or an established securities market, nor quoted by
a national quotation system, the value determined by the Administrator in good
faith by the reasonable application of a reasonable valuation method, which
method may, but need not, include taking into account an appraisal of the fair
market value of the Common Stock conducted by a nationally recognized appraisal
firm selected by the Administrator.

 

Notwithstanding the preceding, for foreign, federal, state and local income tax
reporting purposes and for such other purposes as the Administrator deems
appropriate, the Fair Market Value shall be determined by the Administrator in
accordance with uniform and nondiscriminatory standards adopted by it from time
to time.

 

“Full Value Award” means an Award that results in Opiant transferring the full
value of a share of Common Stock under the Award, whether or not an actual share
of stock is issued. Full Value Awards shall include, but are not limited to,
stock awards, stock units, Performance Shares, Performance Units that are
payable in Common Stock, and Other Stock-Based Awards for which Opiant transfers
the full value of a share of Common Stock under the Award, but shall not include
Dividend Equivalents.

 

“Incentive Stock Option” means any stock option that is designated, in the
applicable Award Agreement or the resolutions of the Administrator under which
the stock option is granted, as an “incentive stock option” within the meaning
of Section 422 of the Code and otherwise meets the requirements to be an
“incentive stock option” set forth in Section 422 of the Code.

 

“Nonqualified Option” means any stock option that is not an Incentive Stock
Option.

 

“Other Stock-Based Award” means an Award of Common Stock or any other Award that
is valued in whole or in part by reference to, or is otherwise based upon,
shares of Common Stock, including without limitation Dividend Equivalents and
convertible debentures.

 

“Participant” means an Eligible Individual to whom one or more Awards are or
have been granted pursuant to the Plan and have not been fully settled or
cancelled and, following the death of any such person, his successors, heirs,
executors and administrators, as the case may be.

 

“Performance Award” means a Full Value Award, the grant, vesting, lapse of
restrictions or settlement of which is conditioned upon the achievement of
performance objectives over a specified Performance Period and includes, without
limitation, Performance Shares and Performance Units.

 

“Performance Goals” means the performance goals established by the Administrator
in connection with the grant of Awards based on Performance Metrics or other
performance criteria selected by the Administrator; provided, however, that in
the case of Qualified Performance-Based Awards, such performance goals shall be
based on the attainment of specified levels of one or more Performance Metrics.

 

“Performance Period” means that period established by the Administrator during
which any Performance Goals specified by the Administrator with respect to such
Award are to be measured.

 

“Performance Metrics” means criteria established by the Administrator relating
to any of the following, as it may apply to an individual, one or more business
units, divisions, or Affiliates, or on a company-wide basis, and in absolute
terms, relative to a base period, or relative to the performance of one or more
comparable companies, peer groups, or an index covering multiple companies:

 

(i)       Earnings or Profitability Metrics: any derivative of revenue;
earnings/loss (gross, operating, net, or adjusted); earnings/loss before
interest and taxes (“EBIT”); earnings/loss before interest, taxes, depreciation
and amortization (“EBITDA”); profit margins; operating margins; expense levels
or ratios; provided that any of the foregoing metrics may be adjusted to
eliminate the effect of any one or more of the following: interest expense,
asset impairments or investment losses, early extinguishment of debt or
stock-based compensation expense;

 



 22 

 

 

(ii)       Return Metrics: any derivative of return on investment, assets,
equity or capital (total or invested);

 

(iii)       Investment Metrics: relative risk-adjusted investment performance;
investment performance of assets under management;

 

(iv)       Cash Flow Metrics: any derivative of operating cash flow; cash flow
sufficient to achieve financial ratios or a specified cash balance; free cash
flow; cash flow return on capital; net cash provided by operating activities;
cash flow per share; working capital;

 

(v)       Liquidity Metrics: any derivative of debt leverage (including debt to
capital, net debt-to-capital, debt-to-EBITDA or other liquidity ratios);

 

(vi)       Stock Price and Equity Metrics: any derivative of return on
stockholders’ equity; total stockholder return; stock price; stock price
appreciation; market capitalization; earnings/loss per share (basic or diluted)
(before or after taxes); and/or

 

(vii)       Strategic Metrics: clinical milestones.

 

“Performance Shares” means a grant of stock or stock Units the issuance, vesting
or payment of which is contingent on performance as measured against
predetermined objectives over a specified Performance Period.

 

“Performance Units” means a grant of dollar-denominated Units the value, vesting
or payment of which is contingent on performance against predetermined
objectives over a specified Performance Period.

 

“Plan” means this Opiant Pharmaceuticals, Inc. 2017 Long-Term Incentive Plan, as
set forth herein and as it may be amended from time to time.

 

“Qualified Performance-Based Award” means an Award intended to qualify for the
Section 162(m) Exemption, as provided in Section 7(k).

 

“Restricted Stock” means an Award of shares of Common Stock to a Participant
that may be subject to certain transferability and other restrictions and to a
risk of forfeiture (including by reason of not satisfying certain Performance
Goals).

 

“Restricted Stock Unit” means a right granted to a Participant to receive shares
of Common Stock or cash at the end of a specified deferral period, which right
may be conditioned on the satisfaction of certain requirements (including the
satisfaction of certain Performance Goals).

 

“Restriction Period” means, with respect to Full Value Awards, the period
commencing on the date of grant of such Award to which vesting or
transferability and other restrictions and a risk of forfeiture apply and ending
upon the expiration of the applicable vesting conditions, transferability and
other restrictions and lapse of risk of forfeiture and/or the achievement of the
applicable Performance Goals (it being understood that the Administrator may
provide that vesting shall occur and/or restrictions shall lapse with respect to
portions of the applicable Award during the Restriction Period in accordance
with Section 7(b)).

 

“Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code.

 



 23 

 

 

“Subsidiary” means any corporation or other entity in an unbroken chain of
corporations or other entities beginning with Opiant if each of the corporations
or other entities, or group of commonly controlled corporations or other
entities, other than the last corporation or other entity in the unbroken chain
then owns stock or other equity interests possessing 50% or more of the total
combined voting power of all classes of stock or other equity interests in one
of the other corporations or other entities in such chain or otherwise has the
power to direct the management and policies of the entity by contract or by
means of appointing a majority of the members of the board or other body that
controls the affairs of the entity; provided, however, that solely for purposes
of determining whether a Participant has a Termination of Service that is a
“separation from service” within the meaning of Section 409A of the Code or
whether an Eligible Individual is eligible to be granted an Award that in the
hands of such Eligible Individual would constitute a “nonqualified deferred
compensation plan” within the meaning of Section 409A of the Code , a
“Subsidiary” of a corporation or other entity means all other entities with
which such corporation or other entity would be considered a single employer
under Sections 414(b) or 414(c) of the Code.

 

“Tax Withholding Obligation” means any federal, state, local or foreign
(non-United States) income, employment or other tax or social insurance
contribution required by applicable law to be withheld in respect of Awards.

 

“Termination of Service” means the termination of the Participant’s employment
or consultancy with, or performance of services for, Opiant and its
Subsidiaries. Temporary absences from employment because of illness, vacation or
leave of absence and transfers among Opiant and its Subsidiaries shall not be
considered Terminations of Service. With respect to any Award that constitutes a
“nonqualified deferred compensation plan” within the meaning of Section 409A of
the Code, “Termination of Service” shall mean a “separation from service” as
defined under Section 409A of the Code to the extent required by Section 409A of
the Code to avoid the imposition of any tax or interest or the inclusion of any
amount in income pursuant to Section 409A of the Code. A Participant has a
separation from service within the meaning of Section 409A of the Code if the
Participant terminates employment with Opiant and all Subsidiaries for any
reason. A Participant will generally be treated as having terminated employment
with Opiant and all Subsidiaries as of a certain date if the Participant and the
entity that employs the Participant reasonably anticipate that the Participant
will perform no further services for Opiant or any Subsidiary after such date or
that the level of bona fide services that the Participant will perform after
such date (whether as an employee or an independent contractor) will permanently
decrease to no more than 20 percent (20%) of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding 36-month period (or the full period of services if the
Participant has been providing services for fewer than 36 months); provided,
however, that the employment relationship is treated as continuing while the
Participant is on military leave, sick leave or other bona fide leave of absence
if the period of leave does not exceed six months or, if longer, so long as the
Participant retains the right to reemployment with Opiant or any Subsidiary.

 

“Total and Permanent Disability” means, with respect to a Participant, except as
otherwise provided in the relevant Award Agreement, that a Participant is
(i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
last until the Participant’s death or result in death, or (ii) determined to be
totally disabled by the Social Security Administration or other governmental or
quasi-governmental body that administers a comparable social insurance program
outside of the United States in which the Participant participates and which
conditions the right to receive benefits under such program on the Participant
being unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
last until the Participant’s death or result in death. The Administrator shall
have sole authority to determine whether a Participant has suffered a Total and
Permanent Disability and may require such medical or other evidence as it deems
necessary to judge the nature and permanency of the Participant’s condition.

 



 24 

 

 

“Unit” means a bookkeeping entry used by Opiant to record and account for the
grant of the following types of Awards until such time as the Award is paid,
cancelled, forfeited or terminated, as the case may be: stock units, Restricted
Stock Units, Performance Units, and Performance Shares that are expressed in
terms of units of Common Stock.

 

{end of document}

 



 25 

